Dissenting Opinion by
Mr. Chiee Justice Bell:
In 1960, appellant, while represented by counsel, pleaded guilty to murder and was found guilty of murder in the first degree and sentenced to life imprisonment. In 1969, he filed a P.C.H.A. petition, in which counsel averred, as usual, that defendant had never been advised of his right to appeal his conviction or of his right to counsel on appeal, if he were indigent. What is the use of having counsel or pleading guilty while represented by counsel, if ten years later the defendant can assert such patently false or inconsequential reasons for appeal?
I dissent.